Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,939,667. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the ‘667 patent are substantially similar to claims 1-20 of the present application.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0145202 to Bonner in view of U.S. Patent No. 1,942,447 to Prescott and further in view of U.S. Patent No. 2015/0107532 to Shaver et al.
Referring to claims 15 and 17, Bonner discloses a guide dog harness comprising, a harness body – see at 1-3, wherein the harness defines a major axis – see central longitudinal axis as seen in figure 1, a handle mount – at 8-10 and the end of 14, connected to the harness body – see figure 1, and having a pintle-receiving slot – slot in the end of 14 as seen in figure 1, extending transverse to the major axis – see figure 1, and a handle – at 14,15, having a pintle – at 12, wherein the pintle – at 12, is inserted into the pintle-receiving slot – in the end of 14, when the handle mount is in the first position and the pintle is captured in the pintle-receiving slot – see figure 1, when the handle mount is in the second position and the slot is open and the pintle remains transverse to the major axis when the pintle is captured in the pintle-receiving slot when the slot is closed – see at 12 in figure 1, the handle mount – at 8-10, attached to the harness – see figure 1, so that movement of the dog causes movement of the harness and the handle mount – see figure 1, the mount having a handle attachment member – at 8,10, the handle – at 14,15, adapted to be selectively attached to and detached from the handle attachment member – see at 9,10,12 in figure 1. Bonner does not disclose the harness body comprises a semi-rigid sheet. 
Referring to claim 16, Bonner as modified by Shaver et al. further discloses the harness further comprises a dorsal panel and a ventral panel – see lower and upper panels in figure 10b of Shaver et al., and the semi rigid sheet is a component of the dorsal panel – see multiple of upper panels and lower panels in figure 10b of Shaver et al.. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bonner and add the multiple panels disclosed by Shaver et al., so as to yield the predictable result of providing sufficient protection for the animal to which the device is attached.
Referring to renumbered claim 19, Bonner discloses a guide dog harness comprising, a harness having interconnected portions – see at 1-3, for encircling portions of a dog’s body – see figures 1-2, and in which the harness defines a longitudinal axis that is aligned with a medial plane of a dog upon which the harness may be worn – see longitudinal axis in figure 1, a user handle – at 14,15, having a single point user handle attachment member – at 5-13, attached to the harness – see figure 1, having a plate – at 8, and a clamp – see for example – at 5-7 and 9-13, attached to the mounting plate – see figure 1, to thereby attach the user handle to the user handle attachment member – see figure 1. Bonner does not disclose the harness having a dorsal portion .

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to animal harness assemblies in general:
	U.S. Pat. No. 6,694,923 to Fouche – shows animal harness assembly

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643